UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1012


In re: STEVE HALE,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                  (3:13-cr-00280-MOC-DSC-1; 3:18-cv-00383-MOC)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Steve Hale, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steve Hale petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2018) motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that on January 22, 2020, the district court denied relief on Hale’s § 2255 motion.

Accordingly, because the district court has recently decided Hale’s case, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2